Citation Nr: 1447253	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the U.S. Army Reserves from February 1972 to June 1972.  He has alleged an additional period of active duty service from February 1977 to February 1978, which has not been verified.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a hearing was held before a Decision Review Officer; a transcript is in the record.  The appellant also requested a hearing before the Board.  He failed (without providing cause) to report for such hearing scheduled in November 2013.  Hence, his Board hearing request is deemed withdrawn.  See 38 C.F.R. §  20.702(d)

In his May 2012 substantive appeal (received by VA on May 7, 2012), the appellant raised claims of service connection for hypertension and peptic ulcer disease.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The appellant alleges that he had a period of active duty service from February 1977 to February 1978, during which time he was deployed to Germany.  He has indicated that the National Personnel Records Center (NPRC) has a Form DD-214 for this period of service.  This period of active duty service has not been verified, and records pertaining to such service have not been sought.  Consequently, the current record is incomplete and inadequate to properly adjudicate these claims.


The case is REMANDED for the following:

1.  Arrange for exhaustive development for verification of all periods of the appellant's active duty and ACDUTRA, to specifically include the alleged period of active duty from February 1977 to February 1978 (when he states that he was deployed to Germany with the 811th Ord. Co.).

If any additional periods of service are verified, secure for the record the complete service treatment and service personnel records pertaining .to such service.

If claimed additional period of active duty is not verified, it should be so noted in the record, and the appellant should be so notified.

2.  Then review the record, arrange for any further development deemed necessary (i.e., any development suggested by additional records received), and readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

